             Case 1:11-cv-03743-LGS Document 941 Filed 09/30/20 Page 1 of 1

                                SIDLEY AUSTIN LLP
                                ONE SOUTH DEARBORN STREET
                                CHICAGO, IL 60603
                                +1 312 853 7000
                                +1 312 853 7036 FAX


                                                                              CKENNEY@SIDLEY.COM
                                AMERICA • ASIA PACIFIC • EUROPE               +1 312 853 4166




                                              September 30, 2020
VIA CM/ECF
Honorable Lorna G. Schofield
United States District Court
Southern District of New York
New York, New York 10007

       Re:     Kassman v. KPMG LLP, Civ. No. 11-cv-3743 (LGS)

Dear Judge Schofield:

The Parties have agreed to pursue mediation in an attempt to resolve all pending claims in this matter.
The Parties have exchanged names of potential mediators, and are working cooperatively to reach
agreement on a mediator. In addition, in response to KPMG’s request made to ensure that mediation
has the potential to be productive, Plaintiffs’ counsel has confirmed that it has thus far received
authority from each of the Named Plaintiffs and 425 of the 452 former opt-in plaintiffs who have
submitted Verified Fact Sheets (“VFS Claimants”) to represent them in settlement negotiations.
Certain additional VFS Claimants also have agreed to stipulate to the dismissal of their claims.
Plaintiffs’ counsel is continuing to communicate with their clients and to provide updates to KPMG.

The Parties propose that, on or before October 14, 2020, they file with the Court (1) a proposed Order
staying the case pending mediation and (2) any stipulated dismissals of VFS Claimants.

                                                    Respectfully Submitted,


                                                    Kate Mueting, Counsel for Plaintiffs
                                                    Colleen M. Kenney, Counsel for KPMG

CC: All Counsel of Record, via ECF
